United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1119
                                   ___________

Chad Allen Beers,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Tammy Stockton,                         *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: December 6, 2000
                              Filed: December 15, 2000
                                  ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Chad Allen Beers, previously incarcerated at Lancaster County-City Jail (LCCJ),
appeals the District Court’s1 adverse grant of summary judgment in his 42 U.S.C. §
1983 conditions-of-confinement action against LCCJ Nurse Supervisor Tammy
Stockton. Beers alleged that, after Stockton received his medical records confirming
his need for certain anti-seizure and anti-depressant medications, she concealed the
records from the LCCJ physician, in violation of his Eighth Amendment rights; and that

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
she also violated his Fourteenth Amendment right to privacy by releasing his medical
information to others. After careful de novo review, see Jolly v. Knudsen, 205 F.3d
1094, 1096 (8th Cir. 2000) (standard of review), we affirm.

       We agree with the District Court that Beers failed to demonstrate Stockton
disregarded his medical needs. See id. (enumerating necessary elements of deliberate
indifference claim). The evidence shows that shortly after Stockton received and
reviewed the records at issue, they were duly noted on the clinic log sheet so they could
be discussed with the LCCJ physician; that she did not attend the clinic meeting at
which the records were to be discussed; and that she did not discover until months later
that the LCCJ physician had been unaware of the records and thus had not reviewed
them. Even on appeal, Beers’s arguments amount to contentions that Stockton was
negligent in failing to ensure physician review of the records. But mere negligence or
medical malpractice is insufficient to establish a constitutional violation. See Dulany
v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

       Beers also failed to establish a jury question in his right-to-privacy claim. Given
the circumstances surrounding Stockton’s release of information to a nurse at another
jail where Beers had been transferred–who sought the records after Beers made
representations to her concerning what medications he was taking–a jury could not
conclude that the release was made in bad faith or for reasons unrelated to the
continuity of Beers’s medical care and to prison security. Likewise, Stockton’s release
of medical information to LCCJ nonmedical personnel was related to penological
concerns. Cf. Powell v. Schriver, 175 F.3d 107, 112-13 (2d Cir. 1999) (prison officials
are permitted to impinge on confidentiality of previously undisclosed inmate medical
information where actions are reasonably related to legitimate penological concerns).
Thus, the District Court’s November 1999 order granting summary judgment to
Stockton was proper.




                                           -2-
       We lack jurisdiction to consider Beers’s arguments as to the earlier December
1998 dismissal of his separate claims against LCCJ officers Melanie Koch and Connie
Young. See In re Gaines, 932 F.2d 729, 731 (8th Cir. 1991) (noting that even if neither
party raises jurisdictional issues, “[e]very federal court has the inherent power to
determine as a preliminary matter its own subject matter jurisdiction”). Beers’s notice
of appeal (NOA) through appointed counsel does not list the December 1998 order, and
names only Stockton as “defendant” in the caption. See Fed. R. App. P. 3(c)(1)(B)
(requiring NOA to designate “judgment, order, or part thereof being appealed”); Bosley
v. Kearney R-1 Sch. Dist., 140 F.3d 776, 781 (8th Cir. 1998) (noting that NOA
requirement is “more than a mere technicality, and . . . deficiencies therein may create
a jurisdictional bar to an appeal”). Although we have traditionally construed NOAs
liberally, the appellant’s intent to appeal the judgment in question must be apparent;
here, in addition to the NOA’s mention only of Stockton and the November 1999 order
dismissing her, Beers’s appeal information form indicates his intent to appeal only the
November 1999 order. See Berdella v. Delo, 972 F.2d 204, 207-08 (8th Cir. 1992)
(holding court lacked jurisdiction to consider issue on appeal when intent to appeal that
issue not apparent from NOA or procedural history of case).

     Finally, we decline to consider Beers’s ineffective-assistance-of-counsel
argument, as he was not constitutionally entitled to representation. See Bettis v. Delo,
14 F.3d 22, 24 (8th Cir. 1994). We deny his motion to supplement the record because
he has established no basis for granting it. See Barry v. Barry, 78 F.3d 375, 379 (8th
Cir. 1996).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-